      Case 2:18-cv-04962-ROS Document 20 Filed 06/11/20 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Leonard Guzman,                                    No. CV-18-04962-PHX-ROS
10                  Petitioner,                         ORDER
11   v.
12   State of Arizona, et al.,
13                  Respondents.
14
15         On April 27, 2020, Magistrate Judge Deborah M. Fine issued a Report and
16   Recommendation (“R&R”). (Doc. 19). That R&R recommends the Petition be dismissed
17   with prejudice because “the claims in the Petition are procedurally defaulted without
18   excuse.” (Doc. 19 at 14). Petitioner did not file any objections. Therefore, the Court has
19   no obligation to review the R&R and it will be summarily adopted.
20         Accordingly,
21         IT IS ORDERED the Report and Recommendation (Doc. 19) is ADOPTED. The
22   Petition for Writ of Habeas Corpus (Doc. 1) is DISMISSED WITH PREJUDICE. The
23   Clerk of Court shall enter judgment accordingly.
24   …
25   …
26   …
27   …
28   …
      Case 2:18-cv-04962-ROS Document 20 Filed 06/11/20 Page 2 of 2



 1          IT IS FURTHER ORDERED a Certificate of Appealability is denied because
 2   dismissal of the Petition is justified by a plain procedural bar and reasonable jurists would
 3   not find the procedural ruling debatable.
 4          Dated this 11th day of June, 2020.
 5
 6
 7                                                      Honorable Roslyn O. Silver
 8                                                      Senior United States District Judge

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
